DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loos (US 5,782,874, hereinafter “Loos”).
In regards to claim 1, Loos discloses a device for treating or preventing a behavioral disorder in a patient (col. 14, lines 32-42; panic attacks are an abnormal/disorder of behavior and the device of Loos treats this), comprising: a housing having a contact surface for contacting an outer skin surface of the of a neck of a patient (e.g., Fig. 7; col. 25, lines 30-37), a power source within the housing (col. 9, lines 40-49; 1’); and wherein the power source generates and transmits an electric current through the contact surface and the outer skin surface of the neck to a vagus nerve within the patient non-invasively to generate an electrical impulse at the vagus nerve, wherein the electrical impulse is sufficient to modify the behavioral disorder in the patient (col. 14, lines 32-42; col. 1, lines 9-12; col. 15, lines 22-40).
In regards to claim 2, the device further includes an electrode within the housing coupled to the contact surface (col. 25, lines 38-67; electrodes coupled to the conductive foil contact surface).
In regards to claim 3, the device further comprises a conductor within the housing coupled to the electrode and the power source, wherein the power source generates and transmits the electric current through the conductor, electrode and the contact surface to the vagus nerve (Fig. 7, elements 3).
In regards to claim 4, the power source comprises a signal generator (col. 6, lines 26-52).
In regards to claims 12-14, Loos’ system effectively stimulates the vagus nerve to treat a behavioral disorder as claimed, and so the examiner is considering Loos to inherently provide this effect through the same cause-and-effect relationship as claimed (col. 30, lines 25-59).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loos in view of Kopecky (US 3,590,810, hereinafter “Kopecky”).  Loos discloses the essential features of the claimed invention except for a second conductor coupling the electrode to the contact surface comprising an electrically conductive fluid within the housing between the electrode and the contact surface comprising an electrically conductive gel.  However, Kopecky teaches an electrical stimulation device for non-invasive skin contact stimulation comprising an electrode (6) coupled to a contact surface element (2 and/or 7), and a second conductor coupling the electrode to the contact surface comprising an electrically conductive fluid within the housing between the electrode and the contact surface (16) to provide the predictable results of an improved body electrode which, in situ, does not irritate a patient's skin, has a low and stable contact impedance which is substantially unaffected by motion artifacts, and generates contact potentials which are negligible (col. 1, lines 48-53).  Further, it is notorious in the art to provide electrolyte fluids in the form of viscous gels to provide the predictable results of keeping more of the electrolyte in place because it is less prone to flowing/leaking away.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loos by providing an electrode coupled to a contact surface element, and a second conductor coupling the electrode to the contact surface comprising an electrically conductive fluid within the housing between the electrode and the contact surface to provide the predictable results of an improved body electrode which, in situ, does not irritate a patient's skin, has a low and stable contact impedance which is substantially unaffected by motion artifacts, and generates contact potentials which are negligible; and to provide the electrolyte fluid in the form of a viscous gel to provide the predictable results of keeping more of the electrolyte in place because it is less prone to flowing/leaking away.
Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loos in view of Errico et al. (US 2009/0187231, hereinafter “Errico”).  Loos discloses the essential features of the claimed invention including providing stimulation at 1-100 Hz (col. 35, lines 10-13), but does not expressly disclose the impulse comprises 2-20 pulses with a silent intra-burst interval between each burst or that each pulse is 50 to 1000 microseconds in duration.  However, Errico teaches providing vagal stimulation with an impulse that comprises 2-20 pulses with a silent intra-burst interval between each burst with pulses of 50- 1000 microseconds in duration (Fig. 2, par. 0066) to provide the predictable results of a signal known to be effective for generating action potentials in the vagus nerve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loos by providing vagal stimulation with an impulse that comprises 2-20 pulses with a silent intra-burst interval between each burst with pulses of 50- 1000 microseconds in duration to provide the predictable results of a signal known to be effective for generating action potentials in the vagus nerve.
	Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loos in view of Thimineur et al. (US 8,340,771, hereinafter “Thimineur”).  Loos discloses the essential features of the claimed invention including a device that appears to be capable of treating the claimed conditions because it effectively stimulates the vagus nerve for a behavioral disorder.  However, Loos does not expressly and explicitly disclose that the device modifies a disorder comprising ADHD, autism or Asperger syndrome.  However, Thimineur teaches providing vagal stimulation to modify ADHD, autism or Asperger syndrome (col. 2, lines 20-42; col. 4, lines 15-26) to provide the predictable results of effectively treating said conditions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Loos by configuring it to treat ADHD, autism or Asperger’s syndrome to provide the predictable results of effectively treating said condition and relieving the patient of its symptoms.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792